Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This action is in response to the applicant’s filing on November 22, 2021. Claims 1-6, 8, 10-12, 14, 16-17, 19 are pending. 

Response to Arguments
Applicant's arguments with respect to 35 U.S.C. 102(a)(1) and/or 102(a)(2) rejections of said previous office action have been fully considered but they are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-4, 6, 8, 11-12, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak US2015/0187216 (“Kwak”) in view of Rolle et al. US2017/0084172 (“Rolle”).

Regarding claim(s) 1, 11, 16. Kwak discloses a roadside sensing system based on vehicle infrastructure cooperation, comprising 
a target vehicle and an intelligent roadside device provided on a road segment divided by a preset distance (para. 6, e.g. when the vehicle autonomously drives a congested crossroad, a vehicle based autonomous driving technology of recognizing a traffic signal), wherein, 
the intelligent roadside device comprises a roadside sensing module, a roadside processing module, and a roadside communication module (para. 11, e.g. An embodiment of the present invention provides an autonomous driving vehicle, including: a communication unit configured to communicate with an infrastructure); 
the roadside sensing module comprises a sensor configured to acquire surrounding environment information of the target vehicle (Referring to FIG. 3, the infrastructure 200 includes a communication unit 210, an infrastructure sensor unit 220, an infrastructure sensor information obtaining unit 230, a traffic information collecting unit 240, and an infrastructure based driving condition recognizing unit 250.); 
the roadside processing module is configured to perform fusion processing on the surrounding environment information acquired to form road environment information; the roadside communication module is configured to send the road environment information to the target vehicle (para. 12, para. 14, e.g. an infrastructure information synchronizing module configured to receive the object information, classify the object information according to time and a position, and maintain newest updated information; and an infrastructure information providing module configured to provide the autonomous driving unit with the object information.); 
the target vehicle comprises a driving behavior decision module; the driving behavior decision module is configured to perform path planning according to the road environment information, and to perform autonomous driving according to a result of the path planning (para. 52, e.g. The autonomous driving controller 140 may perform a processing operation, such as setting a path of the vehicle and driving a crossroad, by using the object information. Further, the autonomous driving controller 140 may be connected with driving devices of the autonomous driving vehicle 100, and control operations of the driving devices according to the processing operation, such as setting the path of the vehicle and driving the crossroad.)
	Kwak does not explicitly disclose wherein the sensor comprises a plurality of cameras, and each of which corresponds to an intersection monitored by the intelligent roadside device, the camera is configured to acquire traffic light image information of the intersection; the roadside processing module is configured to acquire traffic light information of the intersection according to the traffic light image information; and the roadside communication module is configured to send the traffic light information to the target vehicle.
	Rolle teaches another vehicle system and method specifically using the sensor comprises a plurality of cameras, and each of which corresponds to an intersection monitored by the intelligent roadside device, the camera is configured to acquire traffic light image information of the intersection; the roadside processing module is configured to acquire traffic light information of the intersection according to the traffic light image information; and the roadside communication module is configured to send the traffic light information to the target vehicle (abstract, para. 22, para. 30-para. 32, using statically deployed visual sensors can be that, in cases where the traffic control system includes multiple signaling sub-systems (i.e., clusters of traffic lights which are jointly controlled) which have different technical properties (e.g., running on different communication protocols, having different capabilities in tracking the switching status of the various traffic lights in the sub-system, etc.), the detection of the signal status of each traffic light can be completely decoupled from the existing traffic control system infrastructure. As a consequence, the proposed solution can integrate any legacy traffic control system by just providing a common communication infrastructure for the visual sensors.)
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of Kwak by incorporating the applied teaching of Rolle to improve autonomous vehicle controls and traffic controls.

Regarding claim(s) 2, 12, 17. Kwak discloses an autonomous vehicle, configured to sense surrounding environment information of the target vehicle, and send the surrounding environment information sensed to the intelligent roadside device; wherein the roadside processing module is configured to perform fusion processing on the road environment information according to the (para. 17, e.g. a sensor information synchronizing module configured to synchronize the vehicle sensor information, the infrastructure sensor information, the traffic information based on time and a position; an object recognizing module configured to classify objects by using the synchronized information and generate object information by using the classified objects; and a driving condition information transmitting module configured to provide the autonomous driving vehicle with the object information through the communication unit.). 

Regarding claim(s) 3, 4, 6, 8. Kwak discloses a first radar, configured detect surrounding environment information in its coverage area; and a second radar, configured to detect surrounding environment information in its coverage area, wherein a detection distance of the first radar is greater than a detection distance of the second radar (fig. 3, 21, 222, 223.)

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kwak in view of Rolle and further in view of NPL Title: HDL-64E Datasheet - Velodynelidar - PDF Catalogs _ Technical Documentation _ Brochure (2016) (hereinafter “Velodynelidar”).

Regarding claim(s) 5. Kwak is silent to wherein the first radar is a 64-layer laser radar, and the second radar is a 16-layer laser radar. 
Velodynelidar teaches a 64-layers and 16-layers laser radar to be used in automotive application. 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of Kwak by incorporating Velodynelidar’s LIDAR sensor to improve autonomous vehicle controls and traffic controls.

Claims 10, 14, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak in view of Rolle and further in view of Miller USPN: 9,646,496 (“Miller”).

	Regarding claim(s) 10, 14, 19. Kwak does not explicitly disclose wherein the sensor comprises: a meteorological sensor, configured to detect meteorological data, and send the meteorological data to the roadside processing module; wherein the roadside processing module is configured to send the meteorological data to the target vehicle through the roadside communication module.
(col. 13, lines 54-65).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of Kwak by incorporating the applied teaching of Miller to improve autonomous vehicle controls.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Graefe et al. US2019/0132709: V2X and broadcast/multicast protocols do not include acknowledgement mechanisms, which means that the completeness or timeliness of the reception of these messages cannot be guaranteed. Therefore, real-time mapping services relying on V2X and broadcast/multicast technologies for sensor data sharing among vehicles 64 cannot meet the completeness and accuracy requirements for most autonomous or semi-autonomous driving applications.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Burgess can be reached on 571 272-9385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/TRUC M DO/Primary Examiner, Art Unit 3666